Citation Nr: 0924101	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-38 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision that denied 
service connection for bilateral hearing loss.  The Veteran 
timely appealed.

In March 2008, the Veteran testified during a video 
conference hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

During the March 2008 hearing, the Veteran testified that he 
had a hearing test in March 1971 when he applied for a job at 
Alcoa (an industrial plant for aluminum) during the first 
year after his separation from service.  The case was held 
open for a period of 60 days to allow the Veteran to submit 
these records, and the Veteran submitted an authorization for 
release of the hearing tests and results to VA.  It does not 
appear that any attempt has been made to obtain these 
records.

VA is obliged to assist a Veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to 
obtain from Alcoa all hearing tests and 
results for the Veteran since March 1971 
(utilizing the March 2008 signed 
authorization for release of hearing 
tests and results or obtaining an updated 
authorization if necessary); and 
associate them with the claims file.  If 
Alcoa does not respond to the request or 
if the records are no longer available, 
the RO or AMC should notify the Veteran 
and his representative and invite them to 
submit any outstanding records.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on 
appeal-taking into consideration 
provisions of 38 C.F.R. § 3.385.  If the 
benefit sought is not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




